Citation Nr: 1129460	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for back pain.  

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for malaria, to include residuals of malaria.  

5.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the January 2011 hearing  before the undersigned Veterans Law Judge, the Veteran withdrew his appeal of the issues of entitlement to service connection for skin cancer and for back pain.  

2.  The Veteran's chronic headaches had onset during his active service.  

3.  The Veteran has never had malaria.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with regard to the issues of entitlement to service connection for skin cancer and for back pain have been met. 38 C.F.R. § 7105(b)(2), (d)(5) (West 2002);38 C.F.R. §§  20.202, 20.204 (2010).  

2.  The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  The criteria for service connection for malaria, to include residuals of malaria, have not been met.  38 U.S.C.A. §§ 5107, 1101, 1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision; withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

During the January 2011 hearing before the undersigned, the Veteran withdrew his appeal to the Board concerning the issues of entitlement to service connection for skin cancer and for back pain.  January 2011 transcript at 2

Based on this fact, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for skin cancer and for back pain.  Accordingly, the appeal as to those issues must be dismissed.  

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Id.   When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  

Certain tropical diseases, including malaria, shall be granted service connection as a result of tropical service although not otherwise established as incurred in service if manifested to a compensable degree within the applicable time limits under § 3.307 and § 3.309 provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 C.F.R. §§ 3.307(b); 3.309(a).  

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an  herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

First, the Board addresses the Veteran's claim of entitlement to service connection for headaches.  Although the Veteran has alleged that he has headaches due to a neck injury during service, the Board need not address that contention in order to allow his claim because the record tends to show that the Veteran had chronic headaches for a considerable period of time during service.  He has asserted that he currently has headaches and has had headaches for some time.  

Service treatment records document that the Veteran first reported severe headaches in April 1966.  In his July 1967 reenlistment report of medical history he reported that he either then had or had previously had frequent or severe headaches and the report is annotated that he reported frequent headaches which he self treated.  In his January 1979 separation report of medical history he continued to report that he either then had or had previously had frequent or severe headaches.  The Board realizes that his latter report could be construed as only having previously had headaches but, given the time frame it is reasonable to find that if the headaches had ceased, for example shortly after his 1967 report, that he would not have recalled such headaches.  The Board cannot know what the Veteran intended in that 1979 report so it will resolve reasonable doubt in his favor that his 1979 report indicated that he continued to have headaches from 1967 through 1979.  

In a July 2005 letter, filed at the time of his claim, the Veteran reported that a few years after he retired from military service, in 1979, he began getting bad headaches.  An entry in November 1998 treatment records, from "D.F.," M.D. documents the Veteran's reports of headaches on and off for the past two months.  During the January 2011 hearing the Veteran indicated that he presently has headaches.    

The Board views this evidence as showing that the Veteran had headaches from 1967 to 1979, during service, and has had had headaches shortly after service, in 1998, and today.  Resolving reasonable doubt in his favor the Board finds he had chronic headaches during service and the manifestations since are a continuation of those chronic headaches.  Hence, service connection must be granted for chronic headaches.  

Now the Board turns to the malaria claim.  

Service treatment records document that the Veteran was evaluated to determine if he had malaria in 1967 and was found not to have malaria.  June 1967 treatment records from Fort Lee are contained in a "brown folder" and show that on June 20, 1967 he reported one day history of chills and a favor but no other symptoms.  There is a notation "? Malaria parasite on smear" and an impression to rule out malaria.  

A June 30, 1967 note provides "Chilling, previous episodes of malaria.  Malaria smear done in E.R."  He was kept in the hospital until July 5, 1967 and a note on that date provides that he was to be discharged on that date and had a negative malaria smear.  Diagnosis was "viral illness, organism undetermined."  

This tends to show that the Veteran did not have malaria in July 1967.  Importantly, in his reports of medical history in July 1967 and in January  1979 he indicated that he had been hospitalized to rule out possible malaria.  

The Board notes that during the hearing the representative stated that the brown folder of service treatment records showed that the Veteran was treated for malaria.  January 2011 transcript at 3.  This is a misstatement of the service treatment records.  The evidence just discussed in the immediately preceding paragraphs is in the brown folder.  That evidence shows that malaria was considered as a "possible" diagnosis, a smear was taken and was negative, and the diagnosis was viral infection, organism undetermined.  The statement of the Veteran's representative is therefore not afforded any probative value.  Simply stated, testing done indicated that the Veteran did not have malaria.  

The Board has considered the statement in the July 30, 1967 notes that there were previous episodes of malaria.  There is no earlier record of malaria in the service treatment records.  That July 30, 1967 statement must be taken along with the testimony provided by the Veteran in January 2011.  

When asked if he was hospitalized during service for malaria, the Veteran testified as follows:  

While I was in Vietnam, the first time that I knew I didn't - - I'd come down, and I thought it was just the flu.  And I kind of self treated.  And I had some friends in the medic that got me penicillin.  And I took it, and I just worked through my job, stayed on doing my duty.  And then the next time I went back to Vietnam, I had another case where I got sick and just figured it was the flue, and just got some penicillin from the medics and took it.  I was one never to go back and forth and stay on sick call all the time.  

Id. at 3-4.  

His representative then rephrased the question and asked him if he ever sought treatment.  He responded as follows:  

The only time I sought treatment was - - and I was forced to do that by the Colonel that I worked for.  I come down with it, and I was down on a job site testing equipment at Fort Lee, Virginia.  And I got sick, and I was taking some stuff.  And Colonel come in, and he made me go to the hospital.  So I had to go to the hospital.  That's when they finally told me that it was malaria that, you know, had come back on me.  

Id. at 4.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

The Board finds the Veteran's statement that he was told that "it was malaria . . . had come back on me" is not credible.  As documented in the treatment records he was hospitalized for possible malaria but was found to have a viral infection of unknown organism.  Moreover, in 1967 and 1979 he clearly was aware that he was hospitalized for "possible" malaria because he indicated so in his report of medical history.  If he had been, or even thought he had been, actually found to have malaria he would not have reported in 1967 and 1979 as he did.  

As to the July 1967 report of previous episodes of malaria, this is clearly based solely on the Veteran's reports at that time of previous episodes.  The Veteran is not a medical expert, hence, the Board must view whether he was ever competent, as well as credible, to state, in 1967, that he had previously had malaria.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Guidance as to what conditions a lay person is competent to diagnose can be found in a 2007 Federal Circuit decision, as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert diagnosis is competent evidence depends on the complexity of the particular question and whether or not it could be rendered based on personal observation.  

In the Veteran's testimony before the undersigned he acknowledged that he was never actually tested prior to June 1967 to find out if he had malaria, as opposed to some other condition or infection, because the first time he actually sought treatment was in July 1967 as is documented in the service treatment records.  That he obtained penicillin from a medic that he knew does not establish that he ever had malaria.  The Veteran apparently thought he had malaria in July 1967 but did not.  From the June - July 1967 service treatment records it is clear that at that time malaria could not be diagnosed without laboratory testing.  Taking that the Veteran indicated that he was simply given penicillin by a medic or medics that he knew in Vietnam, that he did not actually seek treatment at sick call until June 1967, and that even at that time he thought he had malaria but did not, the Board concludes that the Veteran is not competent to have ever diagnosed malaria.  His reports in 1967 that he previously had malaria may have been based on his honest belief (based on his symptoms) but these other facts show that his report at that time is not probative of his actually ever having previously had malaria.  

Dr. D.F.'s January 2011 letter includes references to malaria in that he states that he thinks the Veteran's low resistance to infections and need for prolonged treatment for minor colds and increasing headaches and neck pain is probably indirectly related to an injury several years ago and possible exposure to malaria.  The Board affords that statement no probative value because it depends on an exposure to malaria that did not occur.  There is no evidence that the Veteran was actually exposed to malaria during service or had malaria during service, and evidence against such a finding that the Board finds highly probative.

While the Board recognizes that malaria was likely present in tropical areas, such as Vietnam, to find that he was personally exposed to malaria would be nothing more than speculation, given the record.  Dr. D.F.'s letter depends on the Veteran's report, but as already discussed, the Veteran has no realistic basis for his statement that he had malaria at any time during service and, indeed, his statements in the 1967 and 1979 reports of medical history show that, at least at those times - which are more probative given their contemporanity to service than his present statements - was aware that he was evaluated to rule out malaria, which was "ruled out".  Simply stated, while it was thought that (at times) the Veteran did have malaria during service, the overall service records clearly indicates negative testing results.

There is no evidence of record showing that the malaria manifested at any time after service.  Hence, the presumptive provisions for tropical diseases are not for application.  In his claim, the Veteran indicated that he was claiming malaria based on exposure to the herbicide found in "Agent Orange."  There is no presumption of service connection for malaria based on Agent Orange exposure (the argument itself lacks a great deal of authority with the Board).  But, more importantly, for any of the presumptions, or in their absence, a showing of causation, to allow for service connection for a disease or its residuals the Veteran must first be shown to have had the disease at some time.  Here, the threshold matter of having had malaria at some time has not been shown so no presumption or theory of causation is applicable.  

In summary, the preponderance of the evidence shows that the Veteran did not have malaria during service, all references to malaria are based on his belief that his flu-like symptoms in Vietnam (as he described them) were due to malaria; and there is no reliable evidence that he was personally exposed to malaria and significant evidence against such a finding indicating within testing results.  Therefore, any infections or compromised immune system or any other described symptom cannot derive from in-service malaria.  In short he has not had the claimed disability - malaria or residuals of malaria, at any time since he filed his claim in 2005 and did not have malaria during service.  Therefore, none of the three elements necessary for service connection for malaria or residuals of malaria have been met.  Hence, his appeal must be denied as to this issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
As the Board is granting service connection for chronic headaches, that claim is more than substantiated and therefore the purpose of VCAA notice and assistance has been met ;so even if there is a defect in the notice such defect is not prejudicial to the Veteran.  

As to the claim involving malaria, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2005 and August 2007.  These letters fully addressed all notice elements; informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The November 2005 letter was provided prior to the initial unfavorable adjudication by the RO.  Since the August 2007 letter was sent the Veteran has had a meaningful opportunity to participate in the processing of his claim and the RO readjuciated the claim by issuance of the February 2008 statement of the case, thus curing the timing error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records including inpatient treatment records.  The inpatient records are those referred to in the decision as in the "brown folder."  The RO also has obtained records of the Veteran's inpatient treatment at the Martin Army Hospital in 1992.  The RO requested records of treatment for malaria at Camp Radcliff, Republic of Vietnam and a Personnel Information Exchange System (PIES) response dated in October 2007 shows that there was no listing on file for Radcliff, Republic of Vietnam.  This request was apparently generated because the Veteran indicated in his July 2005 application that he was treated at a Vietnam Clinic and had malaria in 1966.  His testimony during the Board hearing is sufficient to determine that he did not actually receive a diagnosis of malaria but rather was apparently given some medication, which he has identified as penicillin, from a medic or medics that he knew at the time.  He indicated that the only time he sought treatment in an official sense was at Fort Lee Virginia in July 1967.  This is also shown by a National Archives Form 13055 signed by the Veteran.  Hence, the Board finds that his service treatment records are complete and VA has no further duty to assist him in this regard.  He has not alleged that he was diagnosed with malaria after release from active service.  

VA has no duty to provide the Veteran with a VA examination or obtain an expert opinion with regard to his claim of entitlement to service connection for malaria to include residuals of malaria.  His service treatment record is complete and that record together with his testimony establishes that he had not ever had malaria.  The second factor listed above is therefore not met in this case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal as to the issues of entitlement to service connection for skin cancer and back pain is dismissed.  

Service connection is granted for chronic headaches.  

Service connection is denied for malaria, to include residuals of malaria.  





REMAND

The Veteran contends that he currently has a neck (cervical spine) disability, to include arthritis, as the result of an injury during service.  He testified that during service he was riding in a vehicle when the safety latch on a hatch became disengaged and hit him in the back of the head forcing his head down and causing him to cut his chin.  January 2011 transcript at 6.  He testified that he received stitches and that he still has a knot on the back of his head where the hatch him.  Id.  

Service treatment records document that on October 21, 1968 the Veteran reported that he hit his chin on an APC hatch.  He was found to have a laceration and received sutures.  

Treatment records from "N.M.," M.D. document that the Veteran has received treatment for neck pain and has been diagnosed with cervical degenerative disc disease and arthritis.  In a January 2011 letter, Dr. D.F. stated that he believes the Veteran's arthritis of the cervical indirectly related to an injury several years ago.  In a March 2006 letter, "M.C.," D.C. stated that he has treated the Veteran since 1995 and that the Veteran reported treatment by another provider (whom the Veteran has identified as a chiropractor) prior to that time.  Dr, M.C. stated that the Veteran's arthritic changes of the cervical spine are consistent with the type of injury he reports as having occurred during service.  

VA's duty to assist a claimant in substantiating a claim includes providing a medical examination and obtaining a relevant medical opinion if certain factors are met.  Those factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has been diagnosed with arthritis and cervical disc disease, so the first factor is met.  There is evidence establishing that he was hit with a hatch during service, so the second factor is met.  The statements from his chiropractor and physician satisfy the third factor.  The Board finds that there is, however, insufficient competent medical evidence of record to make a decision on the claim.  Therefore, a remand is necessary so that the Veteran can be afforded an appropriate examination and a relevant opinion can be obtained.  

During the hearing before the undersigned, the Veteran testified that he had attempted to obtain records from the chiropractor who treated him prior to Dr. "M.C." but that she no longer practiced and the records were not available.  

Although Dr. M.C. has provided a letter regarding the Veteran's care, there are no treatment records from Dr. M.C. associated with the claims file.  Dr. M.C. indicated in his letter that he has treated the Veteran since 1995.  Records of that treatment are likely relevant to the Veteran's claim of entitlement to service connection for a neck disability.  During the Board hearing, the Veteran testified that he has been treated by Dr. M.C. since 1982.  January 2011 transcript at 10.  He also indicated that there are relevant records of his treatment at a hospital where he has had injections for his neck disability.  Id. at 11.  

The Board held the record open for 60 days to give the Veteran an opportunity to provide the indicated records.  That time frame has passed and no records have been provided.  Since it appears that there are outstanding relevant treatment records on remand, the RO must send a letter to the Veteran requesting that he complete the VA Forms 21-4142 "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)" and any other necessary authorization or release of information forms so that VA can assist him in obtaining records from Dr. M.C. and from the hospital at which he has been treated.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and copies of VA Form 21-4142 and request that he complete those authorizations and any other necessary authorizations for release of treatment records from Dr. "M.C."  (in its letter to the Veteran the agency of original jurisdiction must use the full name of the chiropractor, which is found in his March 2006 letter) and from the hospital that he stated has provided him with treatment (injections) for his neck disability.  Associate all obtained records with the claims file.  If the records are not obtained associate with the claims file documentation of all efforts to obtain the records and any obtained negative replies.  

2.  Then, after completing the above and ensuring that any available identified relevant records have been associated with the claims file, ensure that the Veteran is provided an opportunity for a compensation and pension examination to determine the nature and etiology of any identified cervical spine disorder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination and annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to address the following:

(a)  Identify all disorders of the Veterans' cervical spine.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's cervical spine was caused by being struck with a hatch during active service.  In making this determination, the examiner is asked to include in his or her discussion the October 1968 treatment note and the Veteran's description of the injury from the hatch, as described in the January 2011 hearing transcript.  A complete explanation (rationale) must be provided for any conclusion reached.  

3.  Then, readjudicate the issue of entitlement to service connection for a neck disability.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


